Exhibit 99.1 Third Quarter 2010 Report to Shareholders For the Three and Nine Months Ended May 31, 2010 (Unaudited) CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders TABLE OF CONTENTS HIGHLIGHTS 3 Significant Events in the Quarter 3 Significant Events Subsequent to the Quarter 4 Management’s Discussion and Analysis 6 Overview of Consolidated Results 7 Radio 9 Television 10 Corporate 11 Quarterly Consolidated Financial Information 11 Risks and Uncertainties 12 Outlook 13 Financial Position 13 Liquidity and Capital Resources 14 Outstanding Share Data 15 Changes in Internal Control Over Financial Reporting 15 Key Performance Indicators 16 Impact of new Accounting Policies 17 Recent Accounting Pronouncement 17 Consolidated Financial Statements and Notes 20 2 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders HIGHLIGHTS Financial Highlights (These highlights are derived from the unaudited consolidated financial statements) Three months ended Nine months ended (unaudited) May 31, May 31, Revenues Radio Television Segment profit Radio Television Corporate ) Net income (loss) ) ) Earnings (loss) per share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Significant Events in the Quarter • On March 1, 2010, the Company launched Sundance Channel in Canada and W Movies. Based on the internationally recognized brand, the Sundance Channel features a broad range of programming fromniche, genre-focused cinema to obscure and socially provocative titles. W Movies is an extension of the Company’s successful W Network brand. • On March 11, 2010, the Company’s Radio division was awarded two awards at the 2010 Canadian Music and Broadcast Industry Awards and four Crystal Awards. These awards include Station of the Year, Country (Country 105, Calgary), Station of the Year, Classic Gold (Q107, Toronto), Station Promotion Campaign - Gold (107.5 DAVE FM, Kitchener), Station Promotion Campaign - Silver (107.5 DAVE FM, Kitchener), Station Single - Bronze (Corus Radio Winnipeg) and Station Promotion Campaign - Bronze (FM96, London). • Beginning on March 22, 2010, and over the following week, the CRTC released a group of related policy statements that impact directly upon television licensees and indirectly upon radio. These are the main issues related to the licensing process for television licensees as the system migrates to wholly digital distribution platforms over the next few years. The key policy documents are listed as follows: (A) A group-based approach to the licensing of private television services. Broadcasting Regulatory Policy, CRTC 2010-167, March 22, 2010; (B) The implications and advisability of implementing a compensation regime for the value of local television signals: A report prepared pursuant to section 15 of the Broadcasting Act, March 23, 2010; (C) Commercial advertising in the local availabilities of non-Canadian services. Broadcasting Regulatory Policy 2010-189, March 29, 2010; (D) Regulatory framework for video-on-demand undertakings. Broadcasting Regulatory Policy2010-190, March 29, 2010. 3 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders • On March 23, 2010, the Company was named one of Canada’s Best Diversity Employers. This award recognizes companies that have exceptional workplace diversity and inclusiveness programs. This is the second year in a row that Corus has been honoured. • On March 31, April 30 and May 31, 2010 the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B Shares respectively. • On April 20, 2010, Corus Radio Winnipeg was honoured with a Golden Hand Award from Volunteer Manitoba for its Hunger for Hope campaign which is aimed toward ending child hunger in the province. This is the second year in a row that Corus Radio Winnipeg has been honoured. • On April 30, 2010, the Company announced that, subject to regulatory approvals, it had reachedan agreement with Cogeco Inc. for it to acquire its Corus Quebec radio stations: Montreal French (CKOI 96,9, 98,5, CKAC Sports - including CKAC’s digital license), Montreal English (The Q 92.5), Quebec City (102,9 Souvenirs Garantis, CKOI 102,1), Gatineau (104,7 Souvenirs Garantis), Sherbrooke (107,7 Souvenirs Garantis, CKOI 104,5), Trois-Rivières (106,9 Souvenirs Garantis) and St-Jérôme (CIME 103,9). • On May 3, 2010, the Company appointed Doug Murphy as President, Corus Television and on May 10, 2010, the Company appointed Hal Blackadar as interim President, Corus Radio. • On May 20, 2010, the Company began to consolidate its Toronto locations and 1,100 employees into its new waterfront facility, Corus Quay. • On May 27, 2010, the Company’s Nelvana Enterprises announced a number of broadcast and licensing deals for the successful relaunch of the boys action new animated series BEYBLADE: Metal Fusion. Significant Events Subsequent to the Quarter • On June 2, 2010, the Company was named one of Canada’s Top Employers for Young People in 2010. This award recognized Corus as one of Canada’s leaders in attracting and training younger employees. • On June 2, 2010, the Company’s Nelvana Enterprises announced new broadcasting and licensing deals at Licensing International Expo for its animated properties Babar and the Adventures of Badou and Max & Ruby. • On June 5, 2010, the Company’s Vancouver radio station, CKNW AM 980, was honoured with six awards at the 2ritish Columbia Regional Awards Gala. These awards include the Byron MacGregor Award for Best Newscast, the Charlie Edwards Award for Spot News, the Dave Rogers Award for Short Feature (Large Market), the Ron Laidlaw Award for Continuing Coverage and the Sam Ross Award for Editorial/Commentary. CKNW AM 980 on-air host Tom Mark was also recognized with a 2ifetime Achievement Award. • On June 14, 2010, the Company’s Movie Central announced that eight Canadian original productions have been greenlit for production including new seasons of the comedy series Call Me Fitz, Less Than Kind and Living In Your Car; the six-part stand-up comedy series Just For Laughs: Funny As Hell (working title); Skins, a new Canadian content series based on the popular U.K. version; the mockumentary series The Yard; and original films Sleepyhead and Scaredycat. • On June 15, 2010, marblemedia announced that it will produce Splatalot, a 26-episode series featuring Canada’s largest extreme obstacle course. The series is a medieval-themed physical game show geared to the tween audience and will air on YTV in Canada, BBC in the U.K. and ABC in Australia. 4 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders • On June 15, 2010, the Company’s Movie Central announced that it had partnered with William Shatner’s production company Melis Productions and Ballinran Productions Limited to produce The Captains (working title), a feature length documentary on the life of William Shatner. • On June 16, 2010, the Company’s W Network announced a slate of nine new original series that are currently in production for the networks’ upcoming fall and winter schedules. Featuring many new talents and familiar faces including Candice Olson and Ty Pennington, and series such as Come Dine with Me Canada, this lineup of new shows includes more home-focused programming featuring all aspects of the home, from renovation and design, to financing, buying, selling and entertaining. • On June 17, 2010, the Company’s Bob Layton from Corus Radio Edmonton’s 630 CHED and iNews880 was honoured with a 2ifetime Achievement Award in the Prairie Region. • On June 30, 2010, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B Shares, respectively. • On July 7, 2010, the Company, in partnership with BlueNest Technologies, launched CorusConnect, an exclusive and leading edge web-based service tool which enables Corus Radio Toronto’s retail and agency partners to manage all aspects of their account online and at their convenience. Corus is the first Canadian radio broadcaster to provide this service. 5 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the three months ended May 31, 2010 is prepared at June 30, 2010.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2009 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”). These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation, factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. 6 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Overview of Consolidated Results Net income for the third quarter was $31.4 million on revenues of $218.4 million, as compared to a net loss of $145.0 million on revenues of $195.4 million in the prior year.Television segment profit increased by 17%, while Radio increased by 36%.Please refer to the discussion of segmented results for further analysis. Revenues Revenues for the third quarter were $218.4 million, an increase of 12% from $195.4 million last year.Subscriber revenues increased by 13% and advertising revenues increased by 11% in the quarter.Television revenues increased by 13% and Radio revenues increased by 9% in the quarter.For the nine month period, revenues of $633.4 million represented an increase of 7%.Subscriber revenues increased by 11% and advertising revenues increased by 2% in the nine month period.Television revenues increased by 10%, while Radio revenues were flat in the nine month period. Please refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the third quarter were $144.6 million, up 8% from $133.9 million in the prior year. This increase is attributed to higher program rights amortization in the Television division and higher general and administrative costs in Television and Corporate.For the nine month period, expenses of $420.9 million represented a 5% increase over the prior year as a result of higher program rights amortization in the Television division and higher Corporate costs.Please refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for the first three quarters was essentially unchanged from last year. Depreciation on expenditures made in relation to Corus Quay will commence in the fourth quarter of fiscal 2010. Interest expense Interest on long-term debt is up from the prior year due to the issuance of new debt in the second quarter of fiscal 2010.In February 2010, the Company issued $500.0 million in senior unsecured guaranteed notes due 2017 (the “Notes”) that pay interest at 7.25%. The Company used these proceeds to pay down bank debt.The effective interest rate on bank loans and notes for the first three quarters of fiscal 2010 was 5.1% compared to 4.3% on bank loans last year. Disputed regulatory fees In October 2009, a settlement was reached between the Government of Canada and members of the broadcasting industry in respect of disputed Part II license fees.The settlement includes waiving Part II license fees that were not collected for the broadcasting years 2007, 2008 and 2009. The Company had accrued $16.2 million over that period, and reversed this accrual in the first quarter of fiscal 2010. 7 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Debt refinancing loss In the second quarter of fiscal 2010, the Company issued $500.0 million in Notes. The proceeds of the Notes issue were used to pay down the existing $500.0 million term facility.Concurrently, the interest rate swap agreements that fixed the interest rate on $400.0 million of the bank debt were terminated, and the Company amended its credit facility with a syndicate of banks. These transactions resulted in the Company recording a pre-tax debt refinancing loss of $14.3 million. The components of this loss include mark-to-market payments on the termination of the interest rate swap agreements, and the non-cash write-off of deferred financing fees related to the previous credit facility. Other expense (income), net Other expense increased in the third quarter and year-to-date of fiscal 2010 due to rental expenses incurred on Corus Quay prior to the completion of the project. The Company began occupying the new facility at the end of the third quarter of fiscal 2010, and has incurred duplicate rent and will continue to for a short period of time until the move is complete. The prior year’s quarter includes a $3.2 million restructuring provision related to the Quebec Radio operations, and the prior year-to-date includes a gain of $7.2 million related to the sale of a residential audio business. Income taxes The effective tax rate for the first three quarters of fiscal 2010 was 22.1%, compared to the Company’s 31.7% statutory rate. The difference is due almost entirely to the impact of a change in the Ontario provincial long-term tax rate that became effective in the first quarter. This rate change resulted in the Company recording a non-cash recovery of $14.2 million through the income tax expense line. Net income and earnings per share Net income for the third quarter was $31.4 million, as compared to a net loss of $145.0 million last year. Earnings per share for the third quarter were $0.39 basic and diluted, compared to a loss per share of $1.81 basic and diluted last year. Net income for the prior year’s quarter includes a $172.5 million after-tax broadcast license and goodwill impairment charge.Removing the impact of this item results in adjusted third quarter basic earnings per share of $0.34 in the prior year. Net income for the current year-to-date also includes a reversal of the disputed regulatory fee accrual, a reduction in the income tax rate and a debt refinancing loss. The weighted average number of shares outstanding has increased in the current year due to the exercise of stock options and the issuance of shares from treasury under the dividend reinvestment plan. Other comprehensive income (loss), net of tax The significant item in other comprehensive income was the change in the unrealized fair value of the Company’s interest rate swap agreements. In the second quarter of fiscal 2010, the Company terminated the agreements. As a result, the unrealized change in the fair value of the agreements that were previously recorded in other comprehensive income was reversed through other comprehensive income and recorded in net income as a component of the debt refinancing loss. 8 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Radio The Radio division comprises 50 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended Nine months ended (thousands of Canadian dollars) May 31, May 31, Revenues West Ontario Quebec and other Segment profit West Ontario Quebec and other Revenues for the third quarter increased by 9%, and revenues for the year-to-date are flat compared to the prior year.Revenues in the West returned to growth for the quarter after several quarters of decreases, although they remain down 9% for the year-to-date as the economic downturn in Canada did not impact results in the West until midway through the second quarter of fiscal 2009.In addition, markets in Alberta have been impacted by rate compression as a result of new licenses in those markets.Revenues in the rest of Canada experienced strong growth for the quarter, resulting in growth on the year-to-date as well.The Company’s results for the quarter and for the year-to-date exceed the performance of the overall market in Canada in cities where we compete. Direct cost of sales, general and administrative expenses for the third quarter were flat compared to the prior year, and decreased by 5% for the year-to-date. Variable expenses increased slightly in the quarter on higher CRTC Part II fees and sales commission earned on the higher revenues, although the Company continues to benefit from a transition to a lower average cost of sales structure on national sales.Fixed costs, which represent a much higher proportion of the cost structure, were flat for the quarter and decreased by 5% for the year-to-date from the prior year.The decrease was largely in employee related costs which results from initiatives taken by the Company recently to reduce the fixed cost base of the division. Management’s focus on cost control during the recent time of revenue challenges has led to a significant improvement in segment profit margin in the third quarter and year-to-date, now that revenues have returned to growth. In the first quarter of fiscal 2010, the Radio division reversed its August 31, 2009 disputed regulatory fee accrual of $8.9 million.This is excluded from segment profit.In fiscal 2010, the Company began accruing for the revised fee, and the Radio division incurred a charge of $1.6 million.This amount is included in segment profit for fiscal 2010, with no comparable amount in segment profit for fiscal 2009. 9 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Television The Kids segment comprises: YTV; Treehouse; Nickelodeon (Canada); a 50% interest in TELETOON and TELETOON Retro, and the Nelvana content business. The Specialty and Pay segment comprises: W Network; VIVA; W Movies; Sundance Channel (Canada); Corus’ western Canadian premium television services Movie Central (including HBO Canada) and Encore Avenue; Corus Custom Networks; three local television stations, and the Company’s interests in CMT Canada, Telelatino, DUSK and Cosmopolitan TV. Financial Highlights Three months ended Nine months ended (thousands of Canadian dollars) May 31, May 31, Revenues Kids Specialty and Pay Segment profit Kids Specialty and Pay Revenues increased by 13% in the third quarter reflecting an increase of 13% on subscriber revenues and a return to strong growth in advertising revenues with an increase of 11%. Total specialty advertising revenues were up 14%, while non-specialty advertising revenues were down 11%. Other revenues grew 21% in the third quarter.Subscriber revenue growth reflects the continued enthusiastic market response to our HBO Canada offering resulting in strong subscriber growth, the addition of two new offerings in W Movies and Sundance Channel, and enhanced wholesale fees for Movie Central.Advertising revenues grew 19% on our Kids segment reflecting strengthening ratings and our success in monetizing our “co-view” audience.Specialty advertising revenues on our Specialty and Pay segment showed a strong increase of 10% in the quarter. Non-specialty advertising revenues declined due to challenges faced by our cable advertising service.The solid growth in other revenues reflects increased distribution and merchandising revenues from the Content business.Year-to-date subscriber revenues have increased 11% while advertising revenues have returned to growth with an increase of 4% over the prior year.Movie Central (including HBO Canada) finished the quarter with 970,000 subscribers, up 2% from the same period last year. Direct cost of sales, general and administrative expenses increased by 11% in the third quarter and 10% for the year-to-date.Direct cost of sales, which includes amortization of program rights and film investments, increased by 9% for the quarter and 12% for the year-to-date.Amortization of program rights costs fluctuate with changes in subscriber levels, as a result of program supply agreements and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license.Amortization of film investments fluctuate in proportion to the volume of service work in the studio and content distribution revenues.Planned investment in programming for our Women’s networks to drive growth also contributed to the increased costs.General and administrative expenses increased in the quarter year-to-date as a result of increases in CRTC Part II fees, trademark costs, foreign exchange differences and expenses related to the launch of new services.Television has maintained relatively flat employee related costs. In the first quarter of fiscal 2010, the Television division reversed its August 31, 2009 disputed regulatory fee accrual of $7.3 million.This is excluded from segment profit.In fiscal 2010, the Company began accruing for the revised fee, and the Television division incurred a charge of $1.2 million.This amount is included in segment profit for fiscal 2010 with no comparable amount in fiscal 2009. On November 30, 2009, the Company completed the acquisition of Drive-In Classics and SexTV.These specialty services were rebranded Sundance Channel and W Movies, respectively, and their results are included in the Specialty and Pay segment commencing with the second quarter of fiscal 2010. 10 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders In the first quarter of fiscal 2010, the Television division reversed its August 31, 2009 disputed regulatory fee accrual of $7.3 million.This is excluded from segment profit.In fiscal 2010, the Company began accruing for the revised fee, and the Television division incurred a charge of $1.2 million.This amount is included in segment profit for fiscal 2010 with no comparable amount in fiscal 2009. On November 30, 2009, the Company completed the acquisition of Drive-In Classics and SexTV.These specialty services were rebranded Sundance Channel and W Movies, respectively, and their results are included in the Specialty and Pay segment commencing with the second quarter of fiscal 2010. Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the operating segments. Financial Highlights Three months ended Nine months ended (thousands of Canadian dollars) May 31, May 31, Stock-based compensation Other general and administrative costs Stock-based compensation includes the expenses related to the Company’s Performance Share Units (“PSUs”), stock options and other long-term incentive plans.The expense related to stock-based compensation is higher in the current year due to changes in the assumptions underlying the expense recognition of certain plans, primarily related to the Company’s higher share price relative to the same period last year, as well as the granting of additional units under the long-term incentive plan in the current year. Other general and administrative costs are up from the prior year primarily as a result of accruals for short-term compensation plans. Quarterly Consolidated Financial Information The following table sets forth certain unaudited data derived from the unaudited consolidated financial statements for each of the eight most recent quarters ended May 31, 2010.In management’s opinion, these unaudited consolidated financial statements have been prepared on a basis consistent with the audited consolidated financial statements contained in the Company’s Annual Report for the year ended August 31, 2009, except as noted in note 2 to the unaudited consolidated financial statements for the three and nine months ended May 31, 2010. 11 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders [thousands of Canadian dollars, except per share amounts] Revenues Segment Net income Earnings per share profit Basic Diluted 3rd quarter $ $ 2nd quarter 1stquarter 4th quarter $ $ 3rd quarter ) ) ) 2nd quarter 1stquarter 4th quarter $ $ Seasonal fluctuations As discussed in Management’s Discussion and Analysis for the year ended August 31, 2009, Corus’ operating results are subject to seasonal fluctuations that can significantly impact quarter-to-quarter operating results. In particular, as the Company’s broadcasting businesses are dependent on general advertising and retail cycles associated with consumer spending activity, the first quarter results tend to be the strongest and second quarter results tend to be the weakest in a fiscal year. Significant items causing variations in quarterly results • Net income in the second quarter of fiscal 2010 was negatively impacted by $14.3 million in expenses related to the refinancing of the Company’s debt. • Net income in the first quarter of fiscal 2010 was positively impacted by $14.2 million in income tax rate changes and the reversal of a $16.2 million disputed regulatory fee accrual. • Revenues in the third quarter of fiscal 2009 decreased from the previous year, as the Canadian economy had a negative impact on the advertising market.The impact was most pronounced in the Radio division. • Net loss in the third quarter of fiscal 2009 includes broadcast license and goodwill impairment charges of $172.5 million, net of tax of $2.5 million, related to the Radio division. • Net income in the second quarter of fiscal 2009 was positively impacted by a gain of $7.2 million related to the disposition of a residential audio service. Risks and Uncertainties There have been no material changes in any risks or uncertainties facing the Company since the year ended August 31, 2009 except as noted below. In April 2010, the Company announced that it had reached an agreement with a third party for that party to acquire the Corus Quebec Radio stations.At this time, there remain significant regulatory hurdles that must be cleared prior to completing the proposed transaction. On July 10, 2010 the Copyright Board announced that it had certified new royalties to be collected by certain collectives in respect of commercial radio stations.The Company anticipates recording an expense increase in an approximate range of $6.0 million to $8.0 million in the fourth quarter to reflect the impact of the new royalties.The Company estimates that the future annual impact of these new royalties to be approximately $2.0 million to $3.0 million in incremental expenses.These increases relate primarily to certain newly certified tariffs that did not previously exist. 12 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Outlook At its annual Investor Day in September 2009, the Company updated investors on the Company’s fiscal 2010 strategic priorities and provided near-term financial guidance for the 2010 fiscal year.In particular, the Company announced its fiscal 2010 guidance targets of consolidated segment profit of $255.0 to $270.0 million, and free cash flow of between $10.0 and $20.0 million. This annual guidance remains unchanged at the end of the third quarter of fiscal 2010. The free cash flow guidance for fiscal 2010 is lower than in recent years due to the anticipated expenditures related to Corus Quay.Since providing this guidance, the Company has made the decision to finance a portion of the cost of Corus Quay through capital leases, and as a result the Company is likely to exceed its guidance for free cash flow. To view the Investor Day presentation, please visit the Company’s website at www.corusent.com. Financial Position Total assets at May 31, 2010 were $2.0 billion, compared to $1.87 billion at August 31, 2009.The following discussion describes the significant changes in the consolidated balance sheet since August 31, 2009. Current assets increased by $43.6 million.Cash and cash equivalents increased by $23.7 million.Please see the discussion of cash flows in the next section.Accounts receivable increased by $24.2 million from year-end and $12.4 million from the previous quarter.The accounts receivable balance typically grows in the first and third quarters and decreases in the second quarter as a result of the broadcast revenue cycle.The Company carefully monitors the aging of its accounts receivable. Tax credits receivable increased as a result of accruals related to film production.Investments and other assets increased as a result of entering into a new trademark licensing arrangement in the Television division.Capital assets increased by $43.8 million, as spending on Corus Quay ramped up significantly in the second and third quarter.Broadcast licenses and goodwill balances increased as a result of an acquisition of two specialty television services in the first quarter.Program and film rights (current and non-current) increased by $8.5 million, as additions of acquired rights of $132.6 million were offset by amortization during the period. In particular, investments in programming were made relating to the launch of Nickelodeon in Canada, W Movies and the Sundance Channel in the first and second quarters.Film investments increased by $5.3 million, as net film spending of $48.7 million was offset by film amortization and accruals for tax credits.In the first quarter of fiscal 2010, the broadcast business made significant investments in third-party-produced film projects as part of its conditions of license. Accounts payable and accrued liabilities increased as a result of interest payable on long-term debt.Prior to the issuance of the notes in the second quarter, interest on bank debt was paid monthly or quarterly.Interest on the notes is paid semi-annually, in February and August.A decrease in accrued liabilities related to the reversal of the disputed regulatory fees was offset by an increase related to general accounts payable.Income taxes payable increased due to the timing of income tax installment payments. 13 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Long-term debt increased by $29.6 million. The Company utilized its debt to finance the acquisition of two specialty television services in the first quarter.Other long-term liabilities increased by $9.5 million due to increased accruals for program rights, trademark intangibles and capital leases.In addition, units granted under the Company’s long-term incentive plan were modified from equity-based to cash-based awards in the third quarter, and balances accrued were transferred from contributed surplus to other long-term liabilities.These increases were offset by the extinguishment of the liability associated with the Company’s interest rate swap agreements.Net future tax liability (including current future tax asset) decreased by $8.4 million primarily due to a change in long-term Ontario provincial tax rates. The exercise of employee stock options added $10.5 million to share capital and the issuance of shares from treasury under the Company’s new dividend reinvestment plan added $2.7 million to share capital.Contributed surplus decreased by $5.4 million.Units that had vested under the Company’s long-term incentive plan were paid in cash in the first quarter.The remaining outstanding units were confirmed to be cash-based awards in the third quarter and the balances were transferred to other long-term liabilities. Liquidity and Capital Resources Cash flows Overall, the Company’s cash and cash equivalents position increased by $23.7 million in fiscal 2010, compared to an increase of $12.7 million in the prior year.Free cash flow for fiscal 2010 was $46.3 million, compared to free cash flow of $76.4 million in the prior year.After adding back the impact of business combinations, adjusted free cash flow in fiscal 2010 is $82.3 million.This increase in free cash flow reflects higher cash from operating activities, offset somewhat by higher capital expenditures.Please see Key Performance Indicators for a reconciliation of free cash flow to consolidated statements of cash flows. Cash provided by operating activities in fiscal 2010 was $133.2 million, compared to $81.3 million last year.This increase is related primarily to an increase of $18.7 million in segment profit, $18.4 million in lower payments for program rights, $12.4 million in lower payments for interest and income tax and other timing differences related to working capital.The variance related to interest and income tax payments is expected to reverse in the fourth quarter. Cash used in investing activities in fiscal 2010 was $86.9 million, compared to cash used of $4.9 million last year.Capital expenditures are higher in the current year, as the Company incurs costs related to Corus Quay in fiscal 2010.Included in the current year is $49.2 million in Corporate capital expenditures related to Corus Quay.In the first quarter of fiscal 2010, the Company completed the acquisition of two specialty television services for cash of $40.0 million, less a $4.0 million holdback to be paid later in the fiscal year. Cash used in financing activities in fiscal 2010 was $22.6 million, compared to cash used of $63.7 million in the prior year.In the current year, the Company issued $500.0 million in senior unsecured guaranteed notes, and used the proceeds to repay a portion of the bank debt balance. These transactions resulted in the payment of financing and swap termination fees. 14 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Liquidity As at May 31, 2010, the Company has available $300.0 million under a revolving term credit facility that matures on February 10, 2014.Interest rates on the Company’s facilities fluctuate with Canadian bankers’ acceptances and LIBOR. As at May 31, 2010, the Company had a cash balance of $34.6 million and a positive working capital balance.Management believes that cash flow from operations and existing credit facilities will provide the Company with sufficient financial resources to fund its operations for the next 12 months. In planning for fiscal 2010, the Company made one of its priorities to assess its overall long-term debt structure in order to improve its financial flexibility.As noted in the first quarter, the Company intended to file a short-form base prospectus to enable it to offer and issue securities.The Company achieved this objective in the second quarter with the issuance of $500.0 million in senior unsecured guaranteed notes due 2017 paying interest at 7.25%. Net debt to segment profit As at May 31, 2010, net debt was $646.7 million, up from $640.8 million at August 31, 2009.Net debt to segment profit at May 31, 2010 was 2.4 times, down from 2.6 at August 31, 2009.This ratio remains below management’s stated long-term range of 3.0 to 3.5 times. Off-balance sheet arrangements and derivative financial instruments In the second quarter of fiscal 2010, the Company terminated its interest rate swap agreements that had fixed a portion of the interest rate on its bank debt.As a result, the Company has no derivative instruments outstanding as at May 31, 2010. Contractual commitments In fiscal 2010, the Company has added the following contractual obligations related to the construction of Corus Quay: (thousands of Canadian dollars) Total Less than one year One to three years Four to five years After five years Capital leases 81 Outstanding Share Data As at June 30, 2010, 3,444,128 Class A Voting Shares and 77,625,378 Class B Non-Voting Shares were issued and outstanding. Changes in Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting that occurred in the three and nine months ended May 31, 2010 that have materially affected, or are likely to materially affect, the Company’s internal control over financial reporting. 15 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Key Performance Indicators The Company measures the success of its strategies using a number of key performance indicators.These have been outlined in the Management’s Discussion and Analysis contained in the Annual Report for the year ended August 31, 2009, including a discussion as to their relevance, definitions, calculation methods and underlying assumptions. In particular, segment profit is calculated as revenues less direct cost of sales, general and administrative expenses as reported in the Company’s consolidated statements of income and retained earnings. Segment profit may be calculated and presented for an individual operating segment, a line of business, or for the consolidated Company.The Company believes this is an important measure as it allows the Company to evaluate the operating performance of its business segments and its ability to service and/or incur debt; therefore, it is calculated before: (i) non-cash expenses such as depreciation and amortization; (ii) interest expense; and (iii) items not indicative of the Company’s core operating results, and not used in management’s evaluation of the business segment’s performance, such as: goodwill and broadcast license impairment; disputed regulatory fees; debt refinancing loss and certain other income and expenses (note 10 to the interim consolidated financial statements).Segment profit is also one of the measures used by the investing community to value the Company and is included in note 12 to the interim consolidated financial statements. Certain key performance indicators are not measurements in accordance with Canadian or U.S. generally accepted accounting principles (“GAAP”) and should not be considered as an alternative to net income or any other measure of performance under Canadian or U.S. GAAP.The following tables reconcile those key performance indicators that are not in accordance with GAAP measures: Free cash flow Three months ended Nine months ended May 31, May 31, (thousands of Canadian dollars) Cash provided by (used in): Operating activities Investing activities ) Free cash flow Net debt As at May 31, As at August 31, (thousands of Canadian dollars) Long-term debt Cash and cash equivalents Net debt Net debt to segment profit As at May 31, As at August 31, (thousands of Canadian dollars) Net debt (numerator) Segment profit (1)(denominator) Net debt to segment profit (1)Reflects aggregate amounts for the most recent four quarters, as detailed in the table in the “Quarterly Consolidated Financial Information” section of Management’s Discussion and Analysis. 16 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Impact of New Accounting Policies Effective September 1, 2009, the Company adopted CICA Handbook Section 3064, “Goodwill and Intangible Assets”, which replaced Section 3062, “Goodwill and Other Intangible Assets”. Section 3064 gives guidance on the recognition of intangible assets as well as the recognition and measurement of internally developed intangible assets. In addition, Section 3450, “Research and Development Costs” was withdrawn from the CICA Handbook. Adopting this accounting change did not have a significant impact on the Company’s financial statements. Recent Accounting Pronouncements In February 2008, the Canadian Accounting Standards Board (“AcSB”) confirmed that the use of International Financial Reporting Standards (“IFRS”) will be required in Canada for publicly accountable profit-oriented enterprises for fiscal years beginning on or after January 1, 2011. The Company will be required to report using IFRS beginning September 1, 2011. The Company has implemented an IFRS project, and has committed adequate internal and external resources towards this project, including assembling a project team with a dedicated project team leader that includes senior levels of management.Regular progress reporting to senior management and to the Audit Committee on the status of the IFRS project has been established. Although the Company has completed preliminary assessments of accounting and reporting differences, impacts on systems and processes, it has not yet finalized these assessments.As the Company finalizes its determination of the significant impacts on its financial reporting it intends to disclose such impacts in future Management’s Discussion and Analysis. In the period leading up to the changeover, the AcSB will continue to issue accounting standards that are converged with IFRS, thus mitigating the impact of the adoption of IFRS at the changeover date.The International Accounting Standards Board (“IASB”) will also continue to issue new accounting standards during the conversion period and, as a result, the final impact of IFRS on the Company’s consolidated financial statements will only be measured once all IFRS applicable at the conversion date are known. The Company’s adoption of IFRS will require the application of IFRS 1, First-Time Adoption of International Financial Reporting Standards (“IFRS 1”), which provides guidance for an entity’s initial adoption of IFRS.IFRS 1 generally requires that an entity apply all IFRS effective at the end of its first IFRS reporting period retrospectively.However, IFRS 1 does include certain mandatory exceptions and limited optional exemptions in specified areas of certain standards from this general requirement.Management is assessing the exemptions available under IFRS 1 and their impact on the Company’s future financial position.On adoption of IFRS, the exemptions being considered by the Company that could result in material impacts are as follows: Exemption Application of exemption Business combinations The Company expects to elect not to restate any business combinations that occurred prior to September 1, 2010. Cumulative translation differences The Company expects to elect to reset cumulative translation differences for foreign operations to zero at September 1, 2010. 17 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders Management is in the process of quantifying the expected material differences between IFRS and the current accounting treatment under Canadian GAAP.Set out below are the key areas where changes in accounting policies are expected that may impact the Company’s consolidated financial statements.The list and comments should not be regarded as a complete list of changes that will result from the transition to IFRS.It is intended to highlight those areas management believes to be most significant.However, the IASB has significant ongoing projects that could affect the ultimate differences between Canadian GAAP and IFRS and their impact on the Company’s consolidated financial statements.Consequently, management’s analysis of changes and policy decisions have been made based on its expectations regarding the accounting standards that we anticipate will be effective at the time of transition.The future impacts of IFRS will also depend on the particular circumstances prevailing in those years.At this stage, management is not able to reliably quantify the impacts expected on the Company’s consolidated financial statements for these differences.Please see the section entitled “Cautionary statement regarding forward-looking statements”. Differences with respect to recognition, measurement, presentation and disclosure of financial information are expected to be in the following key accounting areas: Key accounting area Differences from Canadian GAAP, with potential impact for the Company Presentation of Financial Statements (IAS 1) Additional disclosures in the notes to financial statements. Property, Plant and Equipment (IAS 16) Componentization of significant real estate for separate amortization over a shorter useful life. Remaining carrying value of underlying buildings subject to componentization amortized over a longer useful life. Impairment of Assets (IAS 36) Grouping of assets in cash generating units (CGU’s) on the basis of independent cash inflows for impairment testing purposes, using a discounted cash flow method (DCF) in a single-step approach. Goodwill allocated to and tested in conjunction with its related CGU or group of CGU’s that benefit from collective synergies. Under certain circumstances, previous impairment taken (other than goodwill) required to be reversed. Interests in Joint Ventures (IAS 31) Joint venture interests accounted for using the equity method. Income Taxes (IAS 12) Recognition and measurement criteria for deferred tax assets and liabilities may differ. Intangible Assets (IAS 38) Reinstatement of amortization of indefinite-lived intangibles Business Combinations and Minority Interests (IFRS 3R) Acquisition-related and restructuring costs expensed as incurred and contingent consideration recorded at its fair value on acquisition date; subsequent changes in fair value of a contingent consideration classified as a liability recognized in earnings. Changes in ownership interests in a subsidiary that do not result in a loss of control are accounted for as equity transactions. Non-controlling interests presented as a separate component of shareholders’ equity. 18 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders This is not an exhaustive list of all of the changes that could occur during the transition to IFRS. At this time, the comprehensive impact of the changeover on the Company’s future financial position and results of operations is not yet determinable. Management expects to complete this assessment in time for parallel recording of financial information in accordance with IFRS beginning September 1, 2010. The Company continues to monitor and assess the impact of evolving differences between Canadian GAAP and IFRS, since the IASB is expected to continue to issue new accounting standards during the transition period. As a result, the final impact of IFRS on the Company’s consolidated financial statements can only be measured once all the applicable IFRS at the conversion date are known. The Company’s IFRS conversion project is progressing according to schedule. In January 2009, the CICA issued Handbook Section 1582, “Business Combinations”, Section 1601, “Consolidated Financial Statements”, and Section 1602, “Non-controlling Interests”.These new standards will be effective for fiscal years beginning on or after January 1, 2011.The Company is currently evaluating the effects of adopting these changes. 19 Consolidated Financial Statements and Notes CORUS ENTERTAINMENT INC. CONSOLIDATED BALANCE SHEETS (unaudited) As at May 31, As at August 31, (in thousands of Canadian dollars) ASSETS(note 6) Current Cash and cash equivalents Accounts receivable Income taxes recoverable - Prepaid expenses and other Program and film rights Future tax asset Total current assets Tax credits receivable Investments and other assets (note 3) Property, plant and equipment Program and film rights Film investments (note 4) Broadcast licenses Goodwill LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities (note 5) Income taxes payable - Total current liabilities Long-term debt (note 6) Other long-term liabilities (notes 5, 7 and 8) Future tax liability Total liabilities Non-controlling interest SHAREHOLDERS’ EQUITY Share capital (note 8) Contributed surplus (note 8) Retained earnings Accumulated other comprehensive loss (note 16) ) ) Total shareholders’ equity See accompanying notes On behalf of the Board: John M. Cassaday Heather A. Shaw Director
